                       Case 3:17-cv-05659-WHA Document 313 Filed 12/10/18 Page 1 of 2


                                           I   RELL            & MANELLA                         LLP
                                                     A REGISTERED LIMITED LIABILITY LAW PARTNERSHIP
                                                         INCLUDING PROFESSIONAL CORPORATIONS

840 NEWPORT CENTER DRIVE, SUITE 400             18 0 0 AV E N U E O F T H E S TA R S , S U I T E 9 0 0
                                                                                                             TELEPHONE (310) 277-1010
   NEWPORT BEACH, CA 92660-6324
     TELEPHONE (949) 760-0991                  L O S A N G E L E S , C A L I F O R N I A 9 0 0 6 7 - 4 276    FACSIMILE (310) 203-7199
      FACSIMILE (949) 760-5200                                                                                 WEBSITE:    www.irell.com

                                                                                                                   WRITER'S DIRECT
                                                                                                                TELEPHONE (310) 203-7189



                                                             December 10, 2018

            Hon. William Alsup
            U.S. District Court
            Northern District of California

                       Re:       Finjan, Inc. v. Juniper Networks, Inc., Case No. 3:17-cv-05659-WHA



            Dear Judge Alsup:

                   Finjan has informed Juniper that it wishes to play or read the deposition testimony from a
            number of witnesses whose deposition testimony is not allowed pursuant to Federal Rule of Civil
            Procedure 32. Specifically, Juniper objects to Finjan’s request to present deposition testimony
            from Shlomo Touboul (“Touboul”), Raju Manthena (“Manthena”), and Scott Coonan (“Coonan”)
            pursuant to Federal Rule of Civil Procedure 32(a).

            1.         Touboul

            Finjan seeks to play deposition testimony from its own inventor taken in a 2015 lawsuit that did
            not involve Juniper. Juniper was neither present nor represented at Touboul’s deposition. Finjan
            should not be permitted to present this testimony, as it would violate Federal Rule of Civil
            Procedure 32(a)(1)(A)’s requirement that “the party [against whom the testimony seeks to be used]
            was present or represented at the taking of the deposition or had reasonable notice of it.”

                     Moreover, on November 5, 2018, Finjan informed Juniper that Finjan did not intend to call
            Touboul at this trial. Juniper therefore agreed to postpone Touboul’s deposition until after the
            trial. It would be unfair to allow Finjan to reverse course now.

            2.         Manthena

                    Raju Manthena is a Juniper software engineer who reports to Chandra Nagarajan (whose
            deposition testimony will be presented at trial tomorrow). Rule 32(a)(3) would permit the use of
            Mr. Manthena’s deposition only if he had been an “officer, director, managing agent, or designee
            under Rule 30(b)(6) or 31(a)(4),” which he is not. When an individual is “required to seek higher
            approval of decisions of substance in regard to general operations of the corporation,” that
            individual is likely not a managing agent. Young & Assoc. Public Relations, L.L.C. v. Delta Air
            Lines, Inc., 216 F.R.D. 521, 524 (D. Utah 2003). The burden of establishing that a witness is a
            managing agent is on the party seeking to introduce deposition testimony. Juarez v. Autozone
            Stores, Inc., 2013 WL 12066127, at *3 (S.D. Cal. Nov. 8, 2013). Juniper has asked Finjan




            10621112
                 Case 3:17-cv-05659-WHA Document 313 Filed 12/10/18 Page 2 of 2
IRELL & MANELLA                               LLP
  A REGISTERED LIMITED LIABILITY LAW PARTNERSHIP
      INCLUDING PROFESSIONAL CORPORATIONS




   repeatedly why it believes Mr. Manthena could qualify as an officer, director, or managing agent.
   To date, Finjan has not replied.

           Here, Finjan has not carried its burden. Manthena is not Juniper’s officer, director,
   managing agent, or designee, he is a principal software engineer. Manthena needs to seek higher
   approval for decisions because he reports to Chandra Nagarajan. The Court should not allow
   Finjan to play Mr. Manthena’s deposition.

   3.           Coonan

           Coonan is an in-house attorney at Juniper who reports to Meredith McKenzie, Juniper’s
   Deputy General Counsel. No other employee reports to him, and he does not have general
   authority to bind Juniper without approval from others. Accordingly, his deposition testimony is
   also not authorized by Rule 32(a)(3).

          In addition, Juniper will be calling Coonan to testify in its-case. Juniper has offered to
   allow Finjan to go beyond the scope of Juniper’s direct examination on its cross.

           Additionally, Finjan has not complied with the Court’s standing order. Under paragraph
   20(a), Finjan needed to designate the testimony that Finjan intended to play at least five calendar
   days in advance. Finjan instead served its original designations on December 6, 2018, and made
   substantial revisions on December 7, 2018. Because Finjan has not complied with the standing
   order, Finjan cannot play Coonan’s deposition at the trial.

                Thus, the Court should deny Finjan’s request to present Coonan’s deposition.

          In light of this reasoning, Juniper implores the Court to deny Finjan’s request to show the
   depositions of Touboul, Manthena, and Coonan.



                                                    Respectfully submitted,
                                                    /s/ Joshua Glucoft
                                                    Joshua Glucoft
                                                    IRELL & MANELLA LLP
                                                    Attorneys for Defendant Juniper Networks, Inc.




   10621112                                                  -2-
